See S. c. ante. 211.
We have reexamined this case with care, and see no sufficient reason for changing the former judgment of the Court.
It is not a case of disconnected transactions between a bank and its customer, but one of a mutual running account, based on one agreement for a line of credit, and where both parties kept one account showing debits and credits.
The judge finds: "That there were almost daily transactions in the nature of loans or credits allowed by the bank, taken up by substituted notes, substituted demand notes on customers' paper, all collateral, and on discounted customers' paper, all covered by the agreement as to the line of credit, which line of credit agreed upon from time to time was kept exhausted by the plaintiff, transactions being of practically daily frequence, each party keeping the whole of the accounts, the mutual items being so interlocked as to make them practically inseparable. So that it was, and was assumed to be an open mutual running account *Page 628 
from 1 March, 1909, to the close of the transactions; the final settlement and payments being on 4 November, 1914."
This order and the interpretation of the former opinion are approved by the Court. Petition denied.
21 May, 1920.                                 HOKE and ALLEN, JJ.